Title: From Thomas Jefferson to Steuben, 17 February 1781
From: Jefferson, Thomas
To: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von



Sir
Richmond Feb. 17. 1781.

I have this moment received intelligence that Ld. Cornwallis continues his rapid approach and there is reason to beleive he was  at Roanoke on the 14th. This information is not authentic, yet it comes in such manner as to command some attention. I have therefore thought it expedient to order every Man of the Counties of Powhatan, Cumberland, Amelia, Lunenburg and Brunswick who has a firelock or for whom one can be procured to be embodied and marched immediately to join Genl. Greene and those of the Counties of Chesterfd. and Dinwiddie to be embodied but not marched till further orders which they may receive at the moment of embodying better adapted to actual circumstances. I am aware of the possibility that my information my be premature, yet as it’s truth is equally possible and the consequences of disregarding it might be so much more fatal I think it my duty to take this measure. Your most obedt. humble servt.,

Th: Jefferson

